Citation Nr: 1016012	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-03 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses, 
including insurance premiums, incurred between July 2004 and 
March 2006.   

(The issues of entitlement to increased initial ratings for 
prostate cancer with bladder outlet obstruction, rated as 20 
percent disabling from October 12, 2005, 40 percent disabling 
from March 2, 2006, 100 percent disabling from April 19, 
2006, and 40 percent disabling from August 1, 2006; and 
entitlement to an effective date earlier than October 12, 
2005 for service connection for prostate cancer with bladder 
outlet obstruction, will be the subjects of a separate 
decision.)   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida.  

The issue of payment or reimbursement for medical expenses, 
including insurance premiums, incurred between July 2004 and 
March 2006, under the Federal Tort Claims Act has been raised 
by the record, but not addressed by the Medical Center.  The 
Veteran in effect contends that the personnel at the Medical 
Center were negligent and committed wrongful acts and 
omissions in handling the claim filed at the Medical Center 
in July 2004.  As a result, he was not promptly provided 
medical benefits and had to incur medical expenses for 
private treatment, as well as premiums for private health 
insurance.  Regulations require that for such a claim he will 
be furnished a copy of Standard Form 95, Claim for Damage, 
Injury, or Death.  He must also be advised to submit the 
executed claim directly to the Regional Counsel having 
jurisdiction of the area wherein the occurrence complained of 
took place.  38 C.F.R. § 14.604 (2009).  The Board does not 
have jurisdiction over this issue and it is referred to 
the Medical Center for appropriate action.  


FINDING OF FACT

The Veteran is claiming payment or reimbursement for non-
emergency medical expenses, including insurance premiums, 
incurred between July 2004 and March 2006.  


CONCLUSION OF LAW

The Board does not have jurisdiction of the Veteran's claim 
for payment or reimbursement for medical expenses, including 
insurance premiums, incurred between July 2004 and March 
2006.  38 U.S.C.A. § 7104 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

In December 2007, the Veteran asserted that he was wrongfully 
denied medical benefits due to the VA's lack of information 
about Navy veterans in 2004.  He specifically requested 
reimbursement for medical expenses, including insurance 
premiums, between July 2004 and March 2006.  

The Board has jurisdiction over veterans' benefits.  The 
payment of private insurance premiums is not a benefit 
provided by VA, so the Board has no jurisdiction of a claim 
for reimbursement of insurance premiums.  Similarly, the law 
allows VA to pay or reimburse medical expenses of qualified 
veterans, but those expenses must have been incurred in an 
emergency.  38 U.S.C.A. §§ 1725, 1728 (West 2002).  There is 
no claim or evidence that the claimed medical expenses were 
incurred in an emergency.  Since, there is no authority to 
pay or reimburse medical expenses incurred under the 
circumstances outlined by the Veteran, the Board has no 
jurisdiction to order reimbursement.  Because the Board has 
no jurisdiction to award the benefits being claimed by the 
Veteran, the Board must dismiss the appeal.  

As discussed above, the Veteran may have a claim under the 
Federal Tort Claims Act.  We recommend that such a claim be 
discussed with his representative.  


ORDER

The claim for payment or reimbursement for medical expenses, 
including insurance premiums, incurred between July 2004 and 
March 2006, is dismissed.   



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


